Title: From John Adams to Robert Walsh, Jr., 17 November 1819
From: Adams, John
To: Walsh, Robert, Jr.



Dear Sir
Montezillo November 17th: 1819

I have now read, and have heard read, the whole of your Volume—and I cannot refrain from repeating my thanks, not only for the Present—but for the great public Nationall service you have performed, in the Compilation and Composition of it.—it is the most able, the most faithful, and the most ample apology for the United States—at the same time the gravest and best supported indictment against great Britain for her Tyranny arrogance and insolence that ever was written—
You made me a great Compliment when you said it is in my Sense—for indeed it is a Book after my own heart—I agree with a friend of mine who said it is worthy to be translated into the Modern Languages and disposed dispersed in all the Courts and Nations in Europe, at our National expense as an appeal to the World against the overbaring injustice of the Empire of Mammon.—
I am Sir your greatly obliged friend and / humble Servant
John Adams